Citation Nr: 0631791	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
fracture of the right knee, tibial plateau, postoperative


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from December 1986 to August 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied an increased 
evaluation for a fracture of the right knee, tibial plateau, 
postoperative, currently rated as 10 percent disabling.

The veteran testified at a video hearing before the 
undersigned on August 1, 2006.


FINDINGS OF FACT

1.  A fracture of the right knee, tibial plateau, 
postoperative is productive of a slight right knee 
disability.

2.  There is no evidence of instability or subluxation of 
the right knee.

3.  The veteran's traumatic arthritis of the right knee is 
productive of normal limitation of motion with functional 
loss due to pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
fracture of the right knee, tibial plateau, postoperative, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.159, 4.1, 4.6, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71A, Diagnostic Codes 5257, 5262 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

By letter dated in August 2002,  the RO provided the veteran 
with notice of the evidence required to substantiate a claim 
for an increased evaluation.  The RO requested that the 
veteran submit any relevant evidence that would be helpful 
in deciding the claim.  The RO informed the veteran that he 
should any relevant treatment records and that the RO would 
attempt to obtain such records on his behalf.  This notice 
also satisfied the timing requirements of Pelegrini, as it 
was provided prior to the September 2002 rating decision.



B.  Duty to Assist

The Board finds that reasonable efforts have been made to 
assist the veteran with the development of this claim.  In a 
letter to the RO in August 2002, the veteran stated that 
there were no records of treatment for his right knee 
disability and requested that the RO schedule an examination 
of the knee. The veteran had VA examinations in 2002, 2003 
and 2006.  He had a hearing in which he presented testimony 
and evidence regarding his claim.  Accordingly, the Board 
finds the duty to assist has been fulfilled.

II.  Analysis of Claim

The veteran seeks an increased evaluation for a fracture of 
the tibial plateau, right knee, post-operative.  The current 
10 percent evaluation has been in effect since September 
1989.  The veteran claims that the current rating does not 
adequately reflect the current severity of his disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a 
disability is a factual determination in which the Board 
must focus on the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both 
claims for an increased rating on an original claim and an 
increased rating for an established disability, only the 
specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled 
movements smoothly; and pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. 
§ 4.45 (2005).  The Court has held that the Board must 
determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time. See DeLuca v. Brown, 
8 Vet. App. 202, 206 - 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or the same manifestation under 38 C.F.R. § 
4.14).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions 
of functional origin.  38 C.F.R. § 4.20 (2005).

Impairment of the tibia and fibula is rated according to 
criteria set forth in Diagnostic Code 5262.  A 10 percent 
evaluation is assigned for malunion of the tibia and fibula 
with slight knee or ankle disability.  A 20 percent 
evaluation is assigned for malunion of the tibia and fibula 
with moderate knee or ankle disability.  A 30 percent 
evaluation is assigned for malunion of the tibia and fibula 
with marked knee or ankle disability.  A  40 percent 
evaluation is appropriate for nonunion of the tibia and 
fibula, with loose motion, requiring a brace.  See 38 C.F.R. 
§ 4.71A, Diagnostic Code 5262 (2005).
The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Arthritis due to trauma and substantiated by x-ray findings 
is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. Id.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  38 C.F.R. § 4.59.   
It is the intention to recognize actually painful, unstable 
or malaligned joints, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint.  Id.

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities.  These GC opinions reflect that a 
veteran who has x-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes (DCs) 5003 and 5257 provided additional disability is 
shown. VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9- 
98 (August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261. 9-98 at paragraphs 1, 6. A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. 9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The evidence in this case includes reports of three VA 
examinations.  During a September 2002 VA examination, the 
veteran reported constant pain in the knee that was worse 
when walking up stairs, standing for long periods of time or 
driving.  He reported that knee pain would sometimes cause 
him to wake at night.  The veteran denied buckling, locking 
or giving way.  The veteran reported that he did not use 
medication or a brace for the knee and would elevate the 
right leg to provide comfort.

The VA physician observed a central longitudinal patella 
tendon scar on the right knee, nontender to the joint line.  
Flexion of the knee was 110 degrees, and extension was zero 
degrees.  The Board notes that flexion of the knee to 
140 degrees is considered full, and extension to 0 degrees 
is considered full.  See 38 C.F.R. § 4.71, Plate II.  The 
examiner found no edema and no swelling.  X-rays indicated a 
healed right tibial plateau fracture and degenerative 
arthritis of the right knee secondary to the tibial 
fracture, without subluxation or instability. 

At a VA examination in May 2003, the examiner observed that 
the veteran walked with a mildly antalgic gait.  The veteran 
again reported constant pain in the right knee and knee pain 
associated with daily activities.  He reported using a knee 
brace.  He denied buckling, locking or swelling and denied 
any occupational impairment.  
Examination revealed right knee flexion of 115 degrees, 
extension of zero and no crepitus.  X-rays showed no 
subluxation or internal derangement of the right knee.  
McMurray's test revealed pain upon rotation to the lateral 
joint line.  The VA examiner diagnosed residuals of internal 
derangement of the right knee, secondary to tibial plateau 
fracture, without subluxation or instability.  Addressing 
the DeLuca criteria, the examiner noted that the veteran 
complains of pain and tenderness associated with daily 
activities.

At a January 2006 VA examination, the veteran complained of 
constant pain in the knee, off and on warmth and redness, 
tenderness and instability that was exacerbated by climbing 
stairs and bending.  The veteran reported that the knee 
locks when flexed and externally rotated.  The veteran 
reported that he was not currently receiving treatment for 
his right knee.   

The VA physician noted that the veteran's posture and gait 
were within normal limits.  There was lateral joint line 
tenderness in the right knee.  Flexion of the right knee was 
125 degrees, with pain occurring at 120 degrees.  This 
represents slight limitation of flexion.  See 38 C.F.R. § 
4.71a, Plate II.  X-ray examination revealed a metallic 
plate attached to the lateral tibia, approximately 8 
centimeters in length and 2 centimeters in width, secured 
with six screws extending horizontally fully across the 
proximal tibia.  The examiner noted arthritic changes of the 
right knee, visible on x-ray.  The diagnosis was right 
tibial plateau fracture, status post open reduction internal 
fixation, with early post traumatic arthritis of the knee.  
The examiner found no recurrent subluxation or lateral 
instability of the right knee.  The examiner opined that the 
effect on the veteran's usual occupational activities was 
minimal.

The veteran testified in an August 2006 video hearing.  The 
veteran stated that he has a constant ache in his knee.  The 
veteran stated that his right knee pain makes it difficult 
to climb stairs or walk long distances.  He reported pain 
associated with bending and flexing the knee.   He stated 
that he sometimes hears a crunching sound when he moves the 
knee, and that his knee sometimes "locks up."  The veteran 
testified that knee pain caused him to limit his regular 
activities, including playing ports with his children, 
dancing and driving long distances.  The veteran testified 
that he uses over-the-counter medications and a knee brace.  

Addressing the DeLuca factors, the examiner stated that the 
main functional impairment is difficulty running and 
climbing stairs.  The examiner found that the joint function 
of the right knee was limited by pain, fatigue, weakness, 
lack of endurance and incoordination.  The anterior and 
posterior cruciate ligaments stability test of the right 
knee was less than five millimeters.  The medial and lateral 
meniscus test of the right knee showed no snap of click.  
The examiner noted that the right knee disability does not 
cause lost time off work.  

With respect to the right ankle, the examiner found no signs 
of edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  The veteran had 
right ankle dorsiflexion of 20 degrees, plantar flexion of 
45 degrees and no limitation of function of the ankle due to 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  The examiner found that pain, 
fatigue, weakness, lack of endurance and incoordination did 
not cause additional functional loss of the right ankle.  

Reviewing this evidence, the Board finds that an increased 
evaluation for the veteran's right knee disability is not 
warranted.   The medical evidence reflects that the veteran 
has a slight limitation of flexion of the knee, with painful 
motion.  As noted above, normal flexion of the knee is 140 
degrees.  The most recent VA examination found flexion of 
125 degrees.  There is no medical evidence of subluxation or 
lateral instability.  Examination reports do not indicate a 
current ankle disability.  VA examiners have opined that the 
effect on the veteran's occupational activities is minimal.

The Board also finds that a rating under Diagnostic Code 
5257 is not applicable, as there is no diagnosis of 
subluxation or lateral instability of the right knee.  
Furthermore, a separate rating for arthritis of the knee 
under Diagnostic Code 5003 is not appropriate, as the 
current 10 percent rating contemplates pain and limitation 
of motion caused by degenerative arthritis of the right 
knee.   

In exceptional cases, an increased evaluation is available 
on an extraschedular basis. In this case, however, there is 
no indication that the schedular criteria are inadequate to 
evaluate the disability at issue in this appeal. The veteran 
does not allege, and the evidence does not establish, that 
the residuals of his tibia fracture, alone, cause marked 
interference with employment.  The evidence also does not 
establish that the residuals of tibial fracture necessitate 
frequent periods of hospitalization.  In light of the 
foregoing, the Board finds that the veteran's claim for an 
increased evaluation does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards. 
Based on the above findings, the Board concludes that the 
criteria for entitlement to an increased evaluation for 
postoperative fracture of the right tibial plateau have not 
been met.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should his 
condition change. 38 C.F.R. § 4.1. The current 10 percent 
evaluation is appropriate, given the evidence of record.

In reaching this decision, the Board considered the complete 
history of the disabilities at issue, as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41. In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but with 
regard to the claims of entitlement to an evaluation in 
excess of 10 percent for postoperative fracture of the right 
tibial plateau, there is not an approximate balance of 
positive and negative evidence.  Rather, as the 
preponderance of the evidence is against the claim,  
reasonable doubt may not be resolved in the veteran's favor.


ORDER

An evaluation in excess of 10 percent for a postoperative 
fracture of the right tibial plateau is denied.   

____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


